DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed on April 15, 2022 have been fully considered and they are persuasive.
Claims 1-20 are currently pending. Claims 1, 9, and 17 were amended.

Re: Rejections under 35 U.S.C. § 103
Applicant argues on pp. 7-8 of the REMARKS that “…Michtchenko is silent as to any step of implementing a standardized communication protocol. Hence there can be no teaching from the prior art without consideration of the prior art in light of the Applicant’s own disclosure of implementing a standardized communication protocol.” Applicant has amended claims 1, 9, and 17 to recite: “wherein the standardized communication protocol defines a datagram comprising a standardized communication protocol header interposed between a physical layer communication protocol and a transport layer protocol”. Review of the prior arts in the current 103 rejections have failed to disclose, or suggest, the amended features. Therefore, the 103 rejections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 9, and 17 were amended to further define the standardized communication protocol as “a datagram comprising a standardized communication protocol header interposed between a physical layer communication protocol and a transport layer protocol”. However, this limitation is not supported in the originally filed specifications. The following are excerpts of the originally filed specifications related to SCP:
[0030] In various embodiments, the SCS may implement a standardized communication protocol (“SCP”) on a device. SCP may attach an SCP header 152 to a packet in order to identify a datagram 150 as an SCP datagram. First device 110 may communicate with second device 120 via SCP. The SCS may recognize the SCP header and may follow the SCP. The SCP may define the ability for devices to discover one another, to request the transfer of raw data, to transmit confirmations on receipt of data, and to perform any other steps involved with transmitting data.

[0031] In various embodiments, the SCS may be implemented at the network layer in the Open Systems Interconnection (“OSI”) model (or the Internet layer in the TCP/IP model). Regardless of the protocol being used at the transport layer (e.g. TCP, UDP, SCTP, DCCP), the SCP header may allow devices comprising an SCS to communicate via SCP.

 [0039] … SCS 112 may attach an SCP header to each packet being transmitted to second device 120, whether via 802.11 wireless or Bluetooth®. Thus, SCS 122 on second device 120 may recognize the packets as being received by SCP, and SCS 122 may reassemble the packets in order to recreate the entire message….

	Applicant fails to show where those features are supported in the specifications and/or how they are supported. At best, in [0030], an SCP header is used in a packet to identify a datagram as an SCP datagram. The standardized communication system (“SCS”) is implemented at the network layer according to [0031]. However, none of these disclosures from the specifications support “a datagram comprising a standardized communication protocol header interposed between a physical layer communication protocol and a transport layer protocol”.  Specifically, there is no support showing or suggesting what appears to be encapsulating a SCP header between protocols operating at two different OSI layers.
	The remaining claims are rejected by virtue of their dependency to claims 1, 9, and 17.

Allowable Subject Matter
Claims 1-20 would be allowable if Applicant can resolve the above 112(a) issues. The cited prior arts do not teach sending a data file encrypted in the manner presented in the claims via a standardized communication protocol (“SCP”) defined as a datagram with a SCP header between two distinct OSI layers.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        6-08-2022